DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 

Response to Amendment
Amendment filed on 2/2/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Coghlan nor Kan discloses the newly added feature of wherein the SMS initiated authentication procedure is done specific to the enterprise Fig. 2; [0110]-[0113]: receiving network access information and certificate signing request all done by the mobile network independently from any preferred/partnered Wi-Fi networks; signing certificates for authentication between user terminal and SMSC through the mobile network, wherein various registration data can be included on the embedded SIM [0126]).

Therefore, due to the broadness of the claim language the claims are still not yet in condition for allowance, and are still rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan et al. (US 2014/0115676; hereinafter Coghlan) in view of Kan (US 2011/0131638).


Regarding claims 1, 8, 15, Coghlan et al. discloses a computer-implemented method comprising: 
providing, by a user equipment, a short message service (SMS) message to initiate Wi-Fi onboarding through a mobile network that is distinct from a Wi-Fi network (Fig. 2, using SMS for registration; [0109], [0110], [0113]: user device sends registration data using SMS to the mobile network then uses signed certificates and credentials to authenticate to various Wi-Fi networks [0112], [0117]); 
receiving, by the user equipment, a binary SMS message including a request for a certificate signing request by a server specific to an enterprise associated with the user equipment (Fig. 2; [0110]-[0113]: receiving network access information and certificate signing request all done by the mobile network independently from any preferred/partnered Wi-Fi networks); 
providing the certificate signing request from the user equipment to the server through the mobile network based on both the eSIM and the server being specific to the enterprise (Fig. 2; [0110]-[0113]: signing certificates for authentication between user terminal and SMSC through the mobile network, wherein various registration data can be included on the SIM [0126]); and 
([0115]: once authenticated, user device receives Wi-Fi profile from network).  

Coghlan discloses all the particulars of the claim, but is unclear about the limitations of 
providing, by the user equipment to an embedded Subscriber Identity Module (eSIM) associated with the user equipment, the binary SMS message, wherein the eSIM is specific to the enterprise associated with the user equipment;
generating, by the eSIM, a certificate signing request based on the request for the certificate signing request of the binary SMS message.

However, Kan does disclose the limitations of
providing, by the user equipment to an embedded Subscriber Identity Module (eSIM) associated with the user equipment, the binary SMS message, wherein the eSIM is specific to the enterprise associated with the user equipment ([0043]-[0045]: wherein the use of the SIM card to provide secured authentication with the network; [0051]: use of SMS for authentication using with SIM card; [0045]: AUC sends mobile a public key wherein the MS then uses its SIM card for authentication using a unique algorithm and sends it as a signed response to the MSC for authentication comparison);
generating, by the eSIM, a certificate signing request based on the request for the certificate signing request of the binary SMS message ([0051]: use of SMS for authentication using with SIM card; [0045]: AUC sends mobile a public key wherein the MS then uses its SIM card for authentication using a unique algorithm and sends it as a signed response to the MSC for authentication comparison).
It would have been obvious before the effective filing date of the claimed invention to incorporate Kan’s disclosure to provide a more secure authentication process using a SIM card.


Regarding claims 2, 9, 16, Coghlan discloses the computer-implemented method of claim 1, wherein the SMS message to initiate the Wi-Fi onboarding includes a username associated with the user equipment ([0095]: wherein the device sends username/password to the network to be used for WLAN authentication).
  

Regarding claims 4, 11, and 17, Coghlan discloses the computer-implemented method of claim 3, wherein the binary SMS message including the request for the certificate signing request is provided to an applet of the eSIM of the user equipment ([0112]-[0113]: IMSIDN/MDN; [0138]).  

Regarding claims 5, 12, and 18, Coghlan discloses the computer-implemented method of claim 1, wherein the Wi-Fi login data includes a certificate and a Wi-Fi profile ([0115]: once authenticated, user device receives Wi-Fi profile from network).  

Regarding claims 6, 13, and 19, Coghlan discloses the computer-implemented method of claim 1, further comprising renewing the Wi-Fi login data based on an updating message received by the user equipment ([0014]: resetting of subscriber account or SIM will require an updated registration)  

Regarding claims 7, 14, and 20 Coghlan discloses the computer-implemented method of claim 1, wherein the mobile network and the server include a pre-existing relationship of authentication between the mobile network and the server ([0014]: registration only needed to be done once and saved, and will be remembered for next time).

	Regarding claims 21 and 22, the computer-implemented method of claim 1, further comprising providing the Wi-Fi login data to the eSIM, wherein the eSIM is configured to store the Wi-Fi login data for connecting the user equipment to the mobile network (Kan: [0051]-[0053]: wherein the SIM is used for login).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644